Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0086226) in view of Hawes (US 7,904,198).
 	Re claim 1, Weber teaches a gripper (generally 1) comprising a first receiving plate (generally 22) capable of receiving a first product portion and a second receiving plate (generally 22) capable of receiving a second product portion, wherein said first and said second receiving plates (generally 22) are disposed for movement relative to one another, and a first movable stop (generally 32) which is movable relative to said first receiving plate, and a second movable stop (generally 32) which is movable relative to said second receiving plate, wherein said first stop and said second stop are disposed for movement relative to one another so as to move said first and said second product portions toward one another when said gripper is closed in a manner capable to overlap said first and said second product portions. While Weber is capable of the first and second product portions overlapping, Weber does not explicitly mention overlapping. Hawes teaches (generally abstract, figures 1,14,etc.) a similar gripper device that when closed moves in a manner capable to overlap (abstract line 7) said first and said second product portions to move articles. For sake of completeness and speed the case by avoiding unnecessary arguments, it would have been obvious to have modified Weber (if argued needed) as claimed in order to use a known equivalent alternative manner of closing to move the articles in a given situation as desired.
 	Re claim 2, Weber as already modified teaches a first receiving plane of said first receiving plate higher orthogonally to the direction of motion of said receiving plates than a second receiving plane of said second receiving plate in a direction orthogonal to a direction of motion of said first and said second receiving plates (inherent with overlapping as one receiving plane must be higher than the other).
  	Re claim 7, Weber teaches said first stop and said second stop each comprise a drive (generally cylinders 26).
 	Re claim 8, Weber teaches said respective drive being one of a servo motor, a stepping motor, or a pneumatic (fluid actuated, [052]) drive. Note all of the mentioned drives would be of common knowledge in the art as known & equivalent alternatives as well.
 	Re claim 9, Weber does not mention a controller capable of storing dimensions as claimed. However controllers with memory as claimed are old and well-known in the art and making something automatic via such a controller to operate as already said to work in Weber would have been obvious to one of ordinary skill in the art prior to filing in order to automate the gripper to ease the workload on human operators and reduce labor costs.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0086226) in view of Hawes (US 7,904,198) and Clossner (DE 10-2015-113220A1).
 	Re claims 5,6, Weber does not teach hold down devices as claimed. However, such hold-down devices are already well-known in the art as shown for example by Clossner (generally figure 13, items 32,34) in order control movement of products. It would have been obvious to have tried modifying Weber as claimed in order to control product movement and prevent undesired shifting during travel of the gripper.

Allowable Subject Matter
Claims 3,4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando teaches a gripper (cover, figures 2,3) which has receiving plates (generally 311a,311b) movable to be overlapping (cover figure) and movable stops (114, figure 3).
Hudgens teaches a gripper (cover, figure 2A) which has receiving plates (generally 214) movable to be overlapping (figure 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652